Lehman, J.
Under the authority of Boyd v. U. S. Mortgage & Trust Co., 187 N. Y. 262, the trial justice seems *632to have had the power to permit an amendment of the summons and complaint herein.. Adrian H. Joline and Douglas Robinson, as receivers of the Rew York City Railway Company, are different persons in the contemplation of the law from Adrian H. Joline and Douglas Robinson, as receivers oi the Metropolitan Street Railway Company; but persons sued in their “ official or representative capacity are, in contemplation of law,” also “ distinct persons ” (Leonard v. Pierce, 182 N. Y. 431, 432), and yet, in Boyd v. U. S. Mortgage & Trust Co., the court held (187 N. Y. 266), that: “ The power of the court to permit an amendment of the summons and complaint so as to show that the defendant is sued individually instead of being sued in a representative capacity, is hardly open to serious question.” The court further held that the result of such an amendment was not to bring in a new party but to change the name of the party already in court (See pp. 271, 272). See also the opinion of the Appellate Division in the same case (94 App. Div. 413, 416) : “ The distinction to be noted between the two lines of cases is that in the one the person or corporation sought to be retained as a party has been served with summons or process, whereas, in the other class, it is proposed to bring in a new party and to have the original service on an-c-ther person or corporation, considered as though it had been actually served upon the real party. Where an action has been commenced by proper service, as in this case, upon the party sought to be held, and there is some defect in the name or designation, the Code expressly provides that a suitable amendment may be made. (Code Civ. Pro., § 723).”
In the case at bar, it appears that Adrian II. Joline and Douglas Robinson were served, being described as receivers of the Rew York City Railway. They were apprised by the complaint of the nature of the cause of action and that they were wrongly described therein. They knew that the designation was incorrect and, when they came into court, their attorney expressly disclaimed surprise when an amendment was asked designating them as receivers of the Metropolitan Street Railway Company. The conclusion is irresistible that, at all times, Adrian H. Joline and Douglas Robinson as re*633ceivers of the Metropolitan Street Railway Company were parties to this action, although they were not correctly described. Stuyvesant v. Weil, 167 N. Y. 421; see also same case in 41 App. Div. 551, is authority for the proposition that, where the right person has been served with process, the provisions of the Code, supported by numerous decisions, uphold the right to exercise such power in the most liberal way by permitting amendment in the name or names of the parties, or in any other way required for furtherance of justice. This case is a much plainer case than Boyd v. U. S. Mortgage & Trust Co., supra, because, when these receivers were served, there were no such legal persons in existence as Joline and Robinson as receivers of the New York City Railway Company. They had been discharged as such receivers two months before.
Gildersleeve and Seabuby, JJ., concur.
Judgment affirmed, with costs.